Citation Nr: 0710515	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable rating for otitis media with 
fluctuating hearing loss.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from December 1968 to December 
1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  


FINDING OF FACT

Otitis media with fluctuating hearing loss is manifested by 
level I hearing loss in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for otitis media 
with fluctuating hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.87; Diagnostic Code 6100, 6201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of 
original jurisdiction (AOJ) decision, the claimant must be 
provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  This notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2004.  
The RO provided the veteran notice to his claim in February & 
March 2004 letters which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  The notice letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but not notice of the type of 
evidence necessary to establish an effective date or 
disability rating.  However, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claim, no effective date will be assigned 
and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA examinations and VA 
treatment records associated with the claims file.  In 
communication with the RO in September 2005, the veteran 
requested that records from Geneva Woods related to the 
otitis media with fluctuating hearing loss be obtained.  
However, a subsequent note indicates that the veteran had not 
provided the above records; the Board notes that the veteran 
did not provide the required information such that the RO 
could request these records.  The veteran has been notified 
of the information required to obtain private records.  The 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, though these records are not associated 
with the claims file, a remand is not required as the veteran 
has been provided with the opportunity to furnish these 
records and the opportunity to provide the RO with the 
necessary information to obtain these records.  Additionally, 
2004 Geneva Woods records are associated with the claims 
file.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that his otitis media with fluctuating 
hearing loss has worsened. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 4.87, Diagnostic Code 6201, chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) is evaluated by reference to Diagnostic Code 6100 
(hearing impairment.)

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  An examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2006).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2006).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2006).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2006).  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85(f) (2006).
The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2006).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2006).

At a February 2004 VA examination, the veteran reported a 
noticeable difference in the sound quality/loudness between 
ears and stated that the right ear was poorer.  He described 
frequent otalgia, most recently a week ago and a history of 
ear infections since 1970.  He reported difficulty equalizing 
pressure, experiencing otalgia while flying, and having 
disequilibrium vertigo accompanying ear infections.  He also 
had a crackling/popping sound in the right ear. The veteran 
reported currently working in snow removal.  Otoscopy 
revealed a small amount of cerumen, non-occluding.  The right 
tympanic membrane was scarred. 

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
25
20
LEFT
10
15
25
30

The average of pure tone thresholds in the right ear was 19 
hertz and 20 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and 94 percent in the left ear.  The mechanical 
application of the Rating Schedule to the February 2004 VA 
audiometric evaluation shows that the veteran had level I 
hearing in both ears using Table VI.  

The examiner noted that thresholds were within normal limits 
through 4000 Hz with a mild to severe loss at 6-8 kHz 
(conductive at 6kHz).  The left ear recorded normal 
thresholds except at 4000 and 8000 Hz where a mild and severe 
sensorineural hearing loss was recorded.  Speech 
discrimination scores were excellent.  Right tympanogram was 
type A deep, consistent with normal middle ear pressure and 
tympanic membrane hypermobility.  The left tympanogram was 
normal, type A (consistent with a hypermobile tympanic 
membrane).  Acoustic reflexes were absent by ipsilateral 
stimulation (consistent with hypermobile tympanic membrane) 
and were present at normal levels of air speed.  Hearing 
thresholds were within normal limits for purposes of 
adjudication.  There were no significant air-bone gaps noted 
at this time except for a 15 dB conductive component at 6kHz 
AD.  This, along with absent acoustic reflexes AD and 
hypermobile tympanogram, was consistent with tympanic 
membrane scarring from past ear infections/prior middle ear 
disease.  At the time of testing, the veteran did not have an 
ear infection and was not experiencing otalgia.  

Another February 2004 VA examination showed that there was 
extensive scarring on the right tympanic membrane from prior 
myringotomy and spontaneous ruptures of the tympanic 
membrane.  The examiner noted that there were few scars, less 
than the right, noted on the left tympanic membrane.  Both 
tympanic membranes were immobile to Valsalva maneuver.  The 
diagnoses were recurrent otitis media and chronic eustachian 
tube dysfunction.   

In June 2004, the veteran complained of bilateral ear 
plugging.  A July 2004 VA audiology consult record shows that 
the veteran reported ongoing right ear pain and the onset of 
left ear pain.  He reported that the ear pain has been 
treated in the past with pressure equalizing tubes.  The 
right ear ached constantly and has done so for ten years; he 
also reported difficulty with swallowing, dizziness, and pain 
with altitude changes.  An otoscopy showed slight cerumen in 
the left ear; the right eardrum appeared scarred and the 
veteran reported pain during otoscopy.  Pure tone audiometry 
testing in the right ear revealed a mild to moderately severe 
loss at 6 to 8 kHz, left ear revealed a mild sensorineural 
loss at 4 and 6 kHz that sloped to severe by 8 kHz.  The left 
tympanogram was normal type A and the right tympanogram was 
type Ad and consistent with normal middle ear pressure and 
tympanic membrane hypermobility.  

An August 2004 record from Geneva Woods shows that the 
veteran had bilateral myringotomy and tubes placed for 
chronic eustachian tube dysfunction.  

A July 2005 VA treatment record notes that the pressure 
equalizing tube, right, was only partially seen because of 
wax in the ear.  The assessment was eustachian tube 
dysfunction 

At a September 2005 VA examination, the examiner noted the 
insertion of pressure equalization tubes; the examiner 
indicated that the current pressure equalizing tubes are 
designed to last for up to five years.  The examiner stated 
that the veteran has not had a flare of otitis media since 
placement of pressure equalizing tubes. Upon examination, the 
examiner noted excess cerumen bilaterally, though he could 
see both tympanic membranes and the pressure equalizing tubes 
bilaterally.  The canals were essentially normal other than 
excess cerumen that was near the external opening of the ear 
canals.  Hearing was adequate to spoken voice; air conduction 
was greater than bone conduction and bone conduction did not 
lateralize.  The diagnoses were a history of recurring 
bilateral otitis media, resolved with pressure equalizing 
tubes and chronic eustachian tube dysfunction requiring 
constant pressure equalizing tubes.  The VA examiner noted 
that otitis media did not cause eustachian tube dysfunction; 
however, chronic eustachian tube dysfunction can predisposed 
one to otitis media.  The examiner noted that the veteran had 
not had a recurrence of otitis medial since the pressure 
equalizing tubes were placed bilaterally.  

In the present appeal, the Board finds that a compensable 
rating for otitis media with fluctuating hearing loss is not 
warranted.  Under the applicable Diagnostic Code 6201, 
nonsuppurative otitis media with effusion (serous otitis 
media)) is evaluated based on hearing impairment.  The 
veteran had a VA audiology examination in February 2004 which 
showed level I hearing loss bilaterally.  Applying these 
values to Table VII shows that the bilateral hearing loss 
warrants a noncompensable evaluation under Diagnostic Code 
6100.  The evidence shows that the veteran's hearing does not 
present an exceptional pattern of impairment such that the 
application of Table VIa is warranted.

The Board notes that the veteran has specifically stated that 
his hearing is not worse, but rather that he experiences 
constant ear infections, has devices in both ears, and 
scarring.  However, under Diagnostic Code 6201 chronic 
nonsuppurative otitis media is rated based on hearing 
impairment.  The evidence from the VA audiological 
examinations that the veteran does not have compensable 
hearing loss.  Additionally, the Board notes that the veteran 
has reported experiencing ear pain, dizziness, and ear pain 
with altitude changes.  This diagnostic code does not contain 
any provisions which award a higher rating based on 
dizziness, chronic ear infections, scarring, ear pain, or 
dizziness.  Additionally, the September 2005 VA examiner 
specifically noted that the bilateral otitis media was 
resolved with pressure equalizing tubes.  Therefore, though 
the veteran has reported experiencing symptoms which he 
believes are related to otitis media, there is no evidence 
that these symptoms are related to the otitis media.  Though 
the veteran is competent to report on his symptoms, he lacks 
the expertise to render a medical opinion with respect to 
providing an etiology as to the dizziness, ear infections, 
and ear pain.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has also considered rating the veteran's condition 
under other diagnostic codes.  However, there is no evidence 
that the veteran has diagnoses of chronic suppurative otitis 
media, mastoiditis, cholesteatoma; peripheral vestibular 
disorders; or Meniere's syndrome.  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6200, 6204, 6205.   

Further, the Board finds that this matter need not be  
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the  
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating  
Disabilities, and there is no showing that the veteran's 
otitis media with fluctuating hearing loss is so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extra-schedular 
basis.  In this regard, the Board observes that the veteran 
has never asserted that this condition results in marked 
interference with employment; the Board notes that the 
veteran has reported being employed in snow removal.  
Additionally, the otitis media is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9  (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is a compensable rating 
for otitis media with fluctuating hearing loss.  The doctrine 
of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.  

ORDER

A compensable rating for otitis media with fluctuating 
hearing loss is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


